Citation Nr: 1335184	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 26, 2004, for the grant of an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from September 1980 through February 1981, and from May 1981 through May 1984, with the U.S. Army.  He also had active service from August 1989 through October 1995 with the U.S. Navy. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis, effective from February 20, 2007.  

In May 2012, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  In July 2012, the Board remanded this case so that VA treatment records dated from May 2004 could be added to the record.  The directives of the Board's remand were substantially complied with.

In a January 2013 rating decision, the RO granted an earlier effective date of May 26, 2004 for the assignment of an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis.  On his January 2008 notice of disagreement, the Veteran had specifically argued that he wanted a May 26, 2004 effective date for the assignment of his 80 percent disability rating for IgA nephropathy.  However, after the Board sent the Veteran a letter seeking clarification on the issue, the Veteran indicated in September 2013 that he did not wish to withdraw his appeal and actually wanted an effective date of May 30, 2003, when his BUN level was higher than 40.  Therefore, the Board will proceed with an adjudication of the Veteran's claim.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that at the May 2012 hearing, the Veteran essentially testified that he wanted to contest the effective date that he was granted for a total rating based on individual unemployability due to service-connected disability (TDIU rating).  The Board refers this matter to the RO for initial consideration.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO granted service connection for IgA nephropathy (Berger's disease) with hypertension and polyarthritis and assigned a 30 percent disability rating, effective from October 15, 1995.  The Veteran appealed   the RO's July 1996 rating decision.  By a February 1997 rating decision, the RO granted a 60 percent rating for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, effective October 15, 1995.  In June 2005, the Board denied a rating in excess of 60 percent for IgA nephropathy (Berger's disease) with hypertension and polyarthritis.  The Veteran did not appeal the Board's decision.

2.  The Veteran sought VA outpatient treatment for his Berger's disease on May 26, 2004, which showed laboratory reports indicating an increase in blood urea nitrogen (51mg%), which is considered an informal claim for an increased rating; but there is no evidence within the one-year period prior to the Veteran's informal claim for an increase on May 26, 2004 establishing that the symptoms associated with the Veteran's IgA nephropathy (Berger's disease) with hypertension and polyarthritis warranted an 80 percent disability rating.

3.  The May 26, 2004 VA treatment record was constructively of record at the time of the June 2005 Board decision and should have been considered at that time; but any consideration of the May 26, 2004 record would not have clearly and unmistakably changed the outcome of the Board's June 2005 decision. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 2004 for the award of an 80 percent evaluation for IgA nephropathy (Berger's disease) with hypertension and polyarthritis have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 20.1102, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was notified that he should submit evidence demonstrating the effect that worsening of his service-connected IgA nephropathy (Berger's disease) with hypertension and polyarthritis has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The April 2007 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the April 2007 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with a May 2007 VA examination.  The examination report obtained contains sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for an earlier effective date for the 80 percent rating for IgA nephropathy (Berger's disease) with hypertension and polyarthritis.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims including evidence of any formal or informal claims filed prior to the effective date assigned for the 80 percent disability rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Analysis

The Veteran contends that he should be entitled to an earlier effective date, back to May 30, 2003 (the date when his BUN level was higher than 40), for the assignment of the 80 percent disability rating for his IgA nephropathy (Berger's disease), with hypertension and polyarthritis.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  According to the statute and regulation, the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), however, provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Also, with regard to the terms "application" or "claim", once a formal claim for compensation has been allowed, receipt of a VA hospitalization report or a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

In evaluating his claim for an earlier effective date, the Board must first identify the date of claim and then identify the date entitlement arose.  Historically, the record reflects that in October 1995, the Veteran's initial formal claim (VA Form 21-526) for service connection was received.  By a July 1996 rating decision, the RO granted service connection for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, and assigned a 30 percent disability rating, effective from October 15, 1995.  The Veteran appealed the RO's July 1996 rating decision.  By a February 1997 rating decision, the RO granted a 60 percent rating for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, effective from October 15, 1995.  In a June 2005 decision, the Board denied a rating in excess of 60 percent for the service-connected IgA nephropathy, including the differential diagnoses of Berger's disease and Henoch-Schonlein purpura, with hypertension and polyarthritis.  The Veteran did not appeal this decision by the Board and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The next document received in the claims folder was on February 20, 2007, when the Veteran filed an informal claim for an increased rating for the service-connected IgA nephropathy (Berger's disease) with hypertension and polyarthritis.  Thereafter, by a December 2007 rating decision, the RO granted an 80 percent rating for the service-connected IgA nephropathy (Berger's disease) with hypertension and polyarthritis, effective from February 20, 2007 (date of the claim), and pursuant to Diagnostic Code 7502. 

It is undisputed that the Veteran did not appeal the Board's June 2005 decision that denied an increased rating higher than 60 percent for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, and thus, absent clear and unmistakable error in this decision, which the Veteran does not specifically allege, this determination is final. 38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100 , 20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attached to a VA decision).  The Veteran noted on his January 2008 notice of disagreement that he was seeking an effective date of May 26, 2004. A handwritten notation of "CUE" (clear and unmistakable error)  is included on the notice of disagreement but there is no clear allegation of error asserted from the Veteran to include identification of the decision he thinks is erroneous.  Nonetheless, the RO granted an earlier effective date of May 26, 2004 for the assignment of the 80 percent rating for IgA nephropathy (Berger's disease) with hypertension and polyarthritis based on a May 26, 2004 VA treatment record, which demonstrated a BUN level of 51.  Therefore, the RO essentially found that the May 26, 2004 VA treatment record constituted an  informal claim for a higher rating for IgA nephropathy.

The May 26, 2004 VA treatment record was constructively of record at the time of the Board's June 2005 decision.  See Bell v. Derwinski, 2 Vet. App. 611, (1992) (VA treatment records are constructively in possession of VA adjudicator's when they are created.).  Therefore, the Board should have considered it at the time of the June 2005 decision and the fact that the Board did not consider this record arguably raises the issue of clear and unmistakable error.  While the correct facts, as they were known at the time of the Board's June 2005 decision, were not before the Board, it is not clear and unmistakable that if the Board had considered the May 26, 2004 record that this review would have manifestly changed the outcome of the June 2005 Board decision.  38 C.F.R. § 20.1403(a)(c).  The criteria for an 80 percent rating for renal dysfunction under 38 C.F.R. § 4.115a require that there be persistent edema and albuminuria with BUN 40 to 80%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The May 26, 2004 VA treatment record merely lists the Veteran's BUN level and does not address the other factors listed under the rating criteria.  Thus, it is not clear that the BUN finding in May 26, 2004 would have changed the outcome of the Board's June 2005 decision.

The medical evidence also does not demonstrate that within one year prior to the May 26, 2004 record that a rating higher than 80 percent was factually ascertainable for the IgA nephropathy.  While the Veteran has argued that a May 30, 2003 VA treatment record demonstrates that the criteria for an 80 percent rating are met, this is not shown by the record.  As noted in the Board's June 2005 decision, a May 30, 2003 general VA examination reflects that the Veteran had a history of IgA nephropathy and hypertension.   It was noted that the Veteran was a desktop support person for Savoy.  Physical examination revealed that the Veteran was well nourished and had a normal gait. There was no acute dermatosis present.  There was also no lymphadenopathy present.  The examiner noted that the Veteran's musculoskeletal system was noncontributory.  An X-ray of the Veteran's chest revealed no active pulmonary pathology and no cardiac enlargement.  The diagnoses were IgA nephropathy and hypertension.  

The Veteran also had laboratory studies on May 30, 2003.  Such revealed a white count of 7,000.  Hematocrit was 41.5% and platelet count was 227,000.  Urinalysis from that time showed spot protein of greater than 1,000 mg/dl.  Microscopic showed hyaline and granular casts with less than 5 white and red cells p/hpf.  Chemistries showed normal electrolytes, except for BUN and creatinine of 23 mg% and 2.3 mg%, respectively.  Calcium was 9.0, phosphorus 3.1, and albumin was totally normal at 4.0. Liver function tests were within normal limits.  Review of older laboratory studies showed a range of serum creatinines in 1995 between 1.4 and 1.9 mg/dl and in 1996-1997, there was a range of 1.7 to 2.2.  Labs in 2000 were better at 1.5 to 1.6.  A single value from 2002 was 1.9 and the value from May 30, 2003, was up to 2.3.  Spot urine for creatinine and protein, on August 12, 2002, showed a protein of 286 mg/dl with a simultaneous creatinine concentration of 231 mg/dl.  The examiner noted that this ratio of slightly over 1 was reflecting nonnephoric range proteinuria.  Another 24-hour urine collection, from June 3, 2002, showed greater than 4000 mg of protein per day with a urine creatinine of 1400 mg per 24 hours.  That value was used with the serum creatinine of 2.3 mg% from the most recent laboratory test to estimated GFR at 45 ml/min. 

None of these findings, nor any subsequent findings up until May 26, 2004, demonstrate that the criteria for an 80 percent rating for renal dysfunction were met.  For instance, a June 2003 genitourinary VA examination revealed that the Veteran stated that his weight had been stable and his appetite good.  He rated his energy level as 40-50 percent of normal of other men his age.  The Veteran stated that he had nocturia times four and denied incontinence.  It was noted that he had kidney biopsies in 1993 and 1997.  The Veteran had no recurrent urinary tract infections in the prior two years and had not had renal stones.  The Veteran did have acute nephritis in 1993.  He had not been hospitalized within the last year for urinary tract disease.  The Veteran had not been treated for malignancy.  Catheterization was not needed and there was no frequency of dilations nor were there drainage procedures.  It was noted that the veteran was on a low salt diet. 

Regarding the effects of the Veteran's condition on his usual occupation and daily activities, the examiner observed that the Veteran stated that he was very tired after only moderate exertion.  If he played golf, he could only play nine holes at one time and needed to use a cart.  His job was a support person for computer desktop systems.  The Veteran's work was usually local, although he did some out of town trips.  He stated that his average work week varied between 20 and 50 hours and that, in the past year, he missed 40-45 work days due to a combination of fatigue, hand pain, and knee pain. 

Upon physical examination, the Veteran's weight was 182 pounds and blood pressure by nursing was 181/124.  The examiner's repeat blood pressure was 186/126.  The neck was supple without significant lymphadenopathy.  The lungs were clear.  Cardiac examination showed the neck veins not to be abnormally distended, but there was a prominent pulsation with a generous A wave.  The abdomen was soft and nontender without bruits.  No peripheral edema was noted.  The Veteran did not require dialysis.  No AV fistula had been created.  Subjective sensation was normal and ankle jerks were 1+.  The Veteran had normal femoral pulses. 

The examiner diagnosed IgA nephropathy.  The Veteran's current serum creatinine was the highest value that the VA had seen for him at 2.3 mg/dl.  The examiner estimated a creatinine clearance of 45 ml/min, which would be slightly less than half normal kidney function.  It appeared to be a slight worsening over the past several years.  The examiner also diagnosed hypertension.  It was noted that blood pressure control had previously been good between January 2000 and June 2001 during the veteran's frequent Renal Clinic visits, ranging between 118 and 139 systolic and 75-83 diastolic.  The most recent two blood pressure readings were much higher at 181/124 and from April 2003 at 159/100.  Finally, the examiner indicated that, in regard to the veteran's disability due to the previously described problems, the veteran stated that he missed 40-45 work days in the last year due to a combination of fatigue and joint pain.  The examiner stated that certainly, the degree of reported disability was out of proportion to the veteran's level of renal dysfunction.  The arthritic complaints were noted to be common during acute and Henoch-Schonlein purpura, but were not typically a chronic complaint when the active immune complex disease was no longer present.  At the time of the examination, the Veteran did not have demonstrable arthritis or joint effusions. 

The examiner indicated that, based on the previous VA Renal Clinic notes, the Veteran had IgA nephropathy in that his current disease did not fit well with any relapse of Henoch-Schonlein purpura, which would be distinctly unusual.  The examiner again noted that the Veteran's estimated creatinine clearance was 45 ml/min, which would be rated as less than one half of normal kidney function.  Based upon VA guidelines in regard to renal dysfunction, the presence of albuminuria or definite decrease in kidney function is rated at 60 percent, which was the veteran's current rating.  The examiner stated that the Veteran did not have a BUN of 40-80 mg% or creatinine of 4-8 mg% to assign an 80 percent rating.  Regarding the Veteran's hypertension, the examiner noted that the reading on the day of the examination was by far the highest rating that had been seen in the Veteran's record. 

Overall, the examiner indicated that, just based on the Veteran renal dysfunction, he still met the criteria for a 60 percent rating, but not for an 80 percent rating.  The Veteran's blood pressure would need much more aggressive anti-hypertensive management and that might itself further increase his disability, depending on the number of medications and their potential side effects.  The examiner noted that the Veteran's self-reported missing 40-45 days of work in the past year was out of proportion to his renal dysfunction and was not characteristic of the type of symptoms associated with hypertension.  The joint complaints were not those that the examiner would believe were related to the Veteran's renal disease, per se. 

In August 2003, the VA examiner who conducted the June 2003 VA genitourinary examination provided an addendum.  The examiner indicated that the Veteran's disability picture fits most closely with a diagnosis of IgA nephropathy as opposed to Henoch-Schonlein purpura.  The examiner indicated that Henoch-Schonlein purpura was a vasculitis that usually affected children.  Such is associated with inflammatory arthritis/arthralgias, skin rash, and gastrointestinal symptoms such as intusseption and vascultic ulcerations with bleeding.  It is typically an acute process with the possibility of relapsing flares. IgA nephropathy or Berger's disease is a chronic condition that in 25 percent of cases leads to end stage renal disease over a prolonged time frame.  Negative prognostic signs that go along with disease progression include azotemia and hypertension, both of which are present in the veteran's case.  The examiner noted that the Veteran reported two episodes of rectal bleeding, but the symptoms appeared to have been brief and self-limited, making vasculitis not a tenable etiology.  It was noted that the Veteran's musculoskeletal complaints included generalized fatigue that is out of proportion to his level of renal dysfunction (BUN, creatinine, and estimated GFR) as well as pain and weakness in his hands and knees.  The examiner indicated that literature for rheumatologic disease entities that may be associated with IgA nephropathy.  There were scattered case reports associating IgA nephropathy with arthritic pictures such as ankylosing spondylitis, Behcet's syndrome, psoriatic arthritis, rheumatoid arthritis, and Reiter's syndrome.  The examiner concluded that, while it is possible that the Veteran has one of these conditions co-existing with his IgA nephropathy, there was no documentation or suggestive evidence at the current time to make such a diagnosis. 

Regarding whether the Veteran's disability is productive of poor health, lethargy, weakness, anorexia, weight loss, or limitation of exertion, the examiner noted that the Veteran reported many such symptoms.  However, he did not report weight loss and his documented weight was unchanged over the past year.  The examiner opined that the weakness, limitation of exertion, and joint complaints are less than 50 percent likely to be due to his renal disease per se.  As noted previously, it is possible that the veteran had a coexisting rheumatologic disease, distinct from IgA nephropathy, but linked by association.  Additionally, the examiner noted that the Veteran has had significant exposure to high dose corticosteroids and avascular necrosis of bone that could be playing a role in some of his pain complaints.  Also, the examiner observed that the most common joints for avascular necrosis would be the hip, knee, and shoulder and, as such, it would not explain the Veteran's hand pain or fatigue. 

The examiner again noted that the Veteran had a creatinine clearance of 45 ml/min and, according to classification proposed by the National Kidney Foundation , a GFR of between 30 and 59 ml/min is defined to be "moderate kidney disease."  The examiner noted VA's rating criteria and indicated that the veteran had "definite," as opposed to "marked" loss of kidney function. 
  
Based on these findings, an 80 percent rating for IgA nephropathy effective prior to May 26, 2004 is not established, as there are no treatment reports of record establishing impairment of renal functioning warranting a higher rating and it is not factually ascertainable that the Veteran's service-connected IgA nephropathy met the criteria for the higher 80 percent rating for renal dysfunction prior to May 26, 2004.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for effective date earlier than May 26, 2004, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than May 26, 2004, for the grant of an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


